Case 9:19-cv-80968-BER Document 53 Entered on FLSD Docket 08/28/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                 Case No: 19-80968-CIV-REINHART

  PATRICK GLOVER,

                                  Plaintiff,

  v.

  PALM BEACH STATE COLLEGE,

                          Defendant.
  ____________________________________/

         PLAINTIFF’S NOTICE OF SERVING PROPOSAL FOR SETTLEMENT TO
                                 DEFENDANT
       Plaintiff, PATRICK GLOVER, by and through undersigned counsel, hereby gives notice that

  a Proposal for Settlement has been served upon the Defendant BOARD OF TRUSTEES OF

  PALM BEACH STATE COLLEGE, in accordance with Florida Statute Section 768.79 on the

  date set forth in the certificate of service below.

                                   CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on August 28, 2020, a true and correct copy of the foregoing
  Plaintiff’s Notice of Serving Proposal for Settlement to Defendant was served by CM/ECF and
  electronically served to all counsel on the attached Service List.
                                                 Respectfully submitted,

                                                  /s/ Matthew A. Goldberger
                                                  MATTHEW A. GOLDBERGER, ESQ,
                                                  Florida Bar No. 119897
                                                  MATTHEW A. GOLDBERGER, P.A.
                                                  1555 Palm Beach Lakes Blvd., Suite 1400
                                                  West Palm Beach, Florida 33401
                                                  Tel: (561) 659-8337; Fax: (561) 284-8938
                                                  matthew@goldbergerfirm.com
                                                  service@goldbergerfirm.com
                                                  Attorney for Plaintiff Patrick Glover
Case 9:19-cv-80968-BER Document 53 Entered on FLSD Docket 08/28/2020 Page 2 of 2




                                        SERVICE LIST
                           Patrick Glover v. Palm Beach State College
                             Case No: 19-80968-CIV-REINHART

  David Acosta, Esq.
  Rumberger, Kirk & Caldwell, P.A.
  80 SW 8th St.
  Suite 3000
  Miami, FL 33130
  dacosta@rumberger.com

  Suzanne Ashelle Singer, Esq.
  Rumberger, Kirk & Caldwell, P.A.
  80 SW 8th St.
  Suite 3000
  Miami, FL 33130
  ssinger@rumberger.com

  Counsel for Defendant District Board of Trustees of Palm Beach State College

  Mr. Patrick Glover
  219 NW 10th Ave.
  Delray Beach, FL 33444
  Plaintiff
